Exhibit 10.25

 

[g18302klimage002.gif]

Southern California Chapter of the

Society of Industrial and Office Realtors,® Inc.

INDUSTRIAL REAL ESTATE LEASE
(SINGLE-TENANT FACILITY)

 

ARTICLE ONE.                                     BASIC TERMS

 

This Article One contains the Basic Terms of this Lease between the Landlord and
Tenant named below.  Other Articles, Sections and Paragraphs of the Lease
referred to in this Article One explain and define the Basic Terms and are to be
read in conjunction with the Basic Terms.

 

Section 1.01  Date of Lease: February 24, 2003

 

Section 1.02  Landlord (include legal entity): MAJESTIC-MAPA PROPERTIES, LLC, a
California limited liability company

 

Address of Landlord:          13191 Crossroads Parkway, North, 6th Floor

City of Industry, CA  91746

 

Section 1.03  Tenant (include legal entity):  GILEAD SCIENCES, INC., a Delaware
corporation

 

Address of Tenant:     333 Lakeside Drive

Foster City, CA  94404

 

Section 1.04  Property: (includes street address, approximate square footage and
description) that approximately 51,500 square foot building more commonly known
as 650 Cliffside Drive, San Dimas, California as outlined in red on Exhibit “A”,
subject to the non-exclusive use of such area outlined in green.

 

Section 1.05  Lease Term: 10 years 6 months beginning on June 1, 2003 or such
other date as is specified in this Lease, and ending on November 30, 2013:

 

Section 1.06  Permitted Uses: (See Article Five) Only for general office,
laboratory, warehousing and manufacturing of pharmaceutical products.

 

Section 1.07  Tenant’s Guarantor:  (If none, so state) None

 

Section 1.08  Brokers: (See Article Fourteen) (If none, so state)

 

Landlord’s Broker:               Majestic Realty Co.

 

Tenant’s Broker:                  None

 

Section 1.09  Commission Payable to Landlord’s Broker: (See Article Fourteen)
$         per separate agreement

 

Section 1.10  Initial Security Deposit: (See Section 3.03) $59,225.00

 

Section 1.11  Vehicle Parking Spaces Allocated to Tenant:  per Exhibit “A”

 

Section 1.12  Rent and Other Charges Payable by Tenant:

 

© 1988

 

Southern California Chapter

[g18302klimage004.jpg]

 

 

 

 

of the Society of Industrial

 

 

 

 

and Office Realtors,® Inc.

                 (Single-Tenant Net Form)

 

 

 

 

 

[Gilead Sciences, Inc.]

 

 

 

 

[650 Cliffside I, San Dimas, CA]

 

1

--------------------------------------------------------------------------------


 

(a)  BASE RENT:  FIFTY-NINE THOUSAND TWO HUNDRED TWENTY-FIVE AND NO/100 ---
Dollars ($59,225.00) per month for the first sixty (60) months, as provided in
Section 3.01, and shall be increased on the first day of the sixty-first (61st)
month(s) after the Commencement Date, SIXTY-FIVE THOUSAND ONE HUNDRED
FORTY-SEVEN AND 50/100 DOLLARS ($65,147.50).

 

(b)  OTHER PERIODIC PAYMENTS:  (i) Real Property Taxes (See Section 4.02); (ii)
Utilities (See Section 4.03); (iii) Insurance Premium (See Section 4.04); (iv)
Impounds for Insurance Premiums and Property Taxes (See Section 4.07); (v)
Maintenance, Repairs and Alterations (See Article Six).

 

Section 1.13  Landlord’s Share of Profit on Assignment or Sublease:  (See
Section 9.05) fifty percent (50%) of the Profit (the “Landlord’s Share”).

 

Section 1.14  Riders.  The following Riders are attached to and made a part of
this Lease.  (If none, so state)

 

Addendum pages 1 through 11, and Exhibits “A”, “B”, “C” and “D”

 

ARTICLE TWO.         LEASE TERM

 

Section 2.01  Lease of Property For Lease Term.  Landlord leases the Property to
Tenant and Tenant leases the Property from Landlord for the Lease Term.  The
Lease Term is for the period stated in Section 1.05 above and shall begin and
end on the dates specified in Section 1.05 above, unless the beginning or end of
the Lease Term is changed under any provision of this Lease.  The “Commencement
Date” shall be the date specified in Section 1.05 above for the beginning of the
Lease Term, unless advanced or delayed under any provision of this Lease.

 

Section 2.02  See Addendum Section 2.02

 

Section 2.03  Intentionally Deleted.

 

Section 2.04  Holding Over.  Tenant shall vacate the Property upon the
expiration or earlier termination of this Lease.  Tenant shall reimburse
Landlord for and indemnify Landlord against all damages which Landlord incurs
from Tenant’s delay in vacating the Property.  If Tenant does not vacate the
Property upon the expiration or earlier termination of the Lease and Landlord
thereafter accepts rent from Tenant, Tenant’s occupancy of the Property shall be
a “month-to-month” tenancy, subject to all of the terms of this Lease applicable
to a month-to-month tenancy, except that the Base Rent then in effect shall be
increased by twenty-five percent (25%).

 

Section 2.05  See Addendum.

 

ARTICLE THREE.                   BASE RENT

 

Section 3.01  Time and Manner of Payment.  Upon execution of this Lease, Tenant
shall pay Landlord the Base Rent in the amount stated in Paragraph 1.12(a) above
for the first month of the Lease Term.  On the first day of the second month of
the Lease Term and each month thereafter, Tenant shall pay Landlord the Base
Rent, in advance, without offset, deduction or prior demand.  The Base Rent
shall be payable at Landlord’s address or at such other place as Landlord may
designate in writing.

 

Section 3.02  Intentionally Deleted.

 

Section 3.03  Security Deposit; increases.

 

(a)  Upon the execution of this Lease, Tenant shall deposit with Landlord a cash
Security Deposit in the amount set forth in Section 1.10 above.  Landlord may
apply all or part of the Security Deposit to any unpaid rent or other charges
due from Tenant or to cure any other defaults of Tenant.  If Landlord uses any
part of the

 

2

--------------------------------------------------------------------------------


 

Security Deposit, Tenant shall restore the Security Deposit to its full amount
within ten (10) days after Landlord’s written request.  Tenant’s failure to do
so shall be a material default under this Lease.  No interest shall be paid on
the Security Deposit.  Landlord shall not be required to keep the Security
Deposit separate from its other accounts and no trust relationship is created
with respect to the Security Deposit.

 

(b)  Each time the Base Rent is increased, Tenant shall deposit additional funds
with Landlord sufficient to increase the Security Deposit to an amount which
bears the same relationship to the adjusted Base Rent as the initial Security
Deposit bore to the initial Base Rent.

 

Section 3.04  Termination; Advance Payments.  Upon termination of this Lease
under Article Seven (Damage or Destruction), Article Eight (Condemnation) or any
other termination not resulting from Tenant’s default, and after Tenant has
vacated the Property in the manner required by this Lease, Landlord shall
(within sixty (60) days from Tenant delivering exclusive possession of the
Property to Landlord) refund to Tenant (or Tenant’s successor) the unused
portion of the Security Deposit, any advance rent or other advance payments made
by Tenant to Landlord, and any amounts paid for real property taxes and other
reserves which apply to any time periods after termination of the Lease.

 

ARTICLE FOUR.                         OTHER CHARGES PAYABLE BY TENANT

 

Section 4.01  Additional Rent.  All charges payable by Tenant other than Base
Rent are called “Additional Rent.”  Unless this Lease provides otherwise, Tenant
shall pay all Additional Rent then due with the next monthly installment of Base
Rent.  The term “rent” shall mean Base Rent and Additional Rent.

 

Section 4.02  Property Taxes.

 

(a)  Real Property Taxes.  Tenant shall pay all real property taxes on the
Property (including any fees, taxes or assessments against, or as a result of ,
any tenant improvements installed on the Property by or for the benefit of
Tenant) during the Lease Term.  Subject to Paragraph 4.02(c) and Section 4.07
below, such payment shall be made at least ten (10) -days prior to the
delinquency date of the taxes.  Within such ten (10)-day period, Tenant shall
furnish Landlord with satisfactory evidence that the real property taxes have
been paid.  Landlord shall reimburse Tenant for any real property taxes paid by
Tenant covering any period of time prior to or after the Lease Term.  If Tenant
fails to pay the real property taxes when due, Landlord may pay the taxes and
Tenant shall reimburse Landlord for the amount of such tax payment as Additional
Rent.

 

(b)  Definition of “Real Property Tax.”  “Real property tax” means:  (i) any
fee, license fee, license tax, business license fee, commercial rental tax,
levy, charge, assessment, penalty (to the extent caused by Tenant’s acts or
omissions) or tax imposed by any taxing authority against the Property; (ii) any
tax on the Landlord’s right to receive, or the receipt of, rent or income from
the Property or against Landlord’s business of leasing the Property; (iii) any
tax or charge for fire protection, streets, sidewalks, road maintenance, refuse
or other services provided to the Property by any governmental agency; (iv) any
tax imposed upon this transaction or based upon a re-assessment of the Property
due to a change of ownership, as defined by applicable law, or other transfer of
all or part of Landlord’s interest in the Property; and (v) any charge or fee
replacing any tax previously included within the definition of real property
tax.  “Real property tax” does not, however, include Landlord’s federal or state
income, franchise, inheritance or estate taxes.

 

(c)  Joint Assessment.  If the Property is not separately assessed, Landlord
shall reasonably determine Tenant’s share of the real property tax payable by
Tenant under Paragraph 4.02(a) from the assessor’s worksheets or other
reasonably available information.  Tenant shall pay such share to Landlord
within fifteen (15) days after receipt of Landlord’s written statement.

 

3

--------------------------------------------------------------------------------


 

(d)  Personal Property Taxes.

 

(i)            Tenant shall pay all taxes charged against trade fixtures,
furnishings, equipment or any other personal property belonging to Tenant. 
Tenant shall try to have personal property taxed separately from the Property.

 

(ii)           If any of Tenant’s personal property is taxed with the Property,
Tenant shall pay Landlord the taxes for the personal property within fifteen
(15) days after Tenant receives a written statement from Landlord for such
personal property taxes.

 

(e)  Tenant’s Right to Contest Taxes.  Tenant may attempt to have the assessed
valuation of the Property reduced or may initiate proceedings to contest the
real property taxes.  If required by law, Landlord shall join in the proceedings
brought by Tenant.  However, Tenant shall pay all costs of the proceedings,
including any costs or fees incurred by Landlord.  Upon the final determination
of any proceeding or contest, Tenant shall immediately pay the real property
taxes due, together with all costs, charges, interest and penalties incidental
to the proceedings.  If Tenant does not pay the real property taxes when due and
contests such taxes, Tenant shall not be in default under this Lease for
nonpayment of such taxes if Tenant deposits funds with Landlord or opens an
interest-bearing account reasonably acceptable to Landlord in the joint names of
Landlord and Tenant.  The amount of such deposit shall be sufficient to pay the
real property taxes plus a reasonable estimate of the interest, costs, charges
and penalties which may accrue if Tenant’s action is unsuccessful, less any
applicable tax impounds previously paid by Tenant to Landlord.  The deposit
shall be applied to the real property taxes due, as determined at such
proceedings.  The real property taxes shall be paid under protest from such
deposit if such payment under protest is necessary to prevent the Property from
being sold under a “tax sale” or similar enforcement proceeding.

 

Section 4.03  Utilities.  Tenant shall pay, directly to the appropriate
supplier, the cost of all natural gas, heat, light, power, sewer service,
telephone, water, refuse disposal and other utilities and services supplied to
the Property.  However, if any services or utilities are jointly metered with
other property, Landlord shall make a reasonable determination of Tenant’s
proportionate share of the cost of such utilities and services and Tenant shall
pay such share to landlord within fifteen (15) days after receipt of Landlord’s
written statement.

 

Section 4.04  Insurance Policies.

 

(a)  Liability Insurance.  During the Lease Term, Tenant shall maintain a policy
of commercial general liability insurance (sometimes known as broad form
comprehensive general liability insurance) insuring Tenant against liability for
bodily injury, property damage (including loss of use of property) and personal
injury arising out of the operation, use or occupancy of the Property.  Tenant
shall name Landlord as an additional insured under such policy.  The initial
amount of such insurance shall be Three Million Dollars ($3,000,000) per
occurrence and shall be subject to periodic increase based upon industry
standards for similar facilities.  The liability insurance obtained by Tenant
under this Paragraph 4.04(a) shall (i) be primary and non-contributing;
(ii) contain cross-liability endorsements; and (iii) insure Landlord against
Tenant’s performance under Section 5.05, if the matters giving rise to the
indemnity under Section 5.05 result from the negligence of Tenant.  The amount
and coverage of such insurance shall not limit Tenant’s liability nor relieve
Tenant of any other obligation under this Lease.  Landlord may also obtain
comprehensive public liability insurance in an amount and with coverage
determined by Landlord insuring Landlord against liability arising out of
ownership, operation, use or occupancy of the Property.  The policy obtained by
Landlord shall not be contributory and shall not provide primary insurance.

 

(b)  Property and Rental Income Insurance.  During the Lease Term, Landlord
shall maintain policies of insurance covering loss of or damage to the Property
in the full amount of its replacement value.  Such policy shall provide
protection against loss or damage due to fire or other casualties covered within
the classification of fire standard extended coverage, vandalism, malicious
mischief, sprinkler leakage and any other perils which landlord deems reasonably
necessary.  Landlord shall have the right to obtain terrorism, flood and
earthquake insurance and other forms of insurance as required by any lender
holding a security interest in the Property.  Landlord shall not obtain
insurance for Tenant’s fixtures or equipment or building improvements installed
by Tenant

 

4

--------------------------------------------------------------------------------


 

on the Property.  During the Lease Term, Landlord shall also maintain a rental
income insurance policy, with loss payable to Landlord, in an amount equal to
one year’s Base Rent, plus estimated real property taxes and insurance
premiums.  Tenant shall be liable for the payment of any deductible amount under
Landlord’s or Tenant’s insurance policies maintained pursuant to this
Section 4.04; provided however Landlord’s insurance deductible shall not exceed
Ten Thousand Dollars ($10,000).  Tenant shall not do or permit anything to be
done which invalidates any such insurance policies.  Upon Tenant’s request,
Landlord shall provide Tenant a certificate evidencing such insurance.

 

(c)  Payment of Premiums.  Subject to Section 4.07, Tenant shall pay all
premiums for the insurance policies described in Paragraphs 4.04(a) and (b)
(whether obtained by Landlord or Tenant) within fifteen (15) days after Tenant’s
receipt of a copy of the premium statement or other evidence of the amount due,
except Landlord shall pay all premiums for non-primary comprehensive public
liability insurance which Landlord elects to obtain as provided in Paragraph
4.04(a).  If insurance policies maintained by Landlord cover improvements on
real property other than the Property, Landlord shall deliver to Tenant a
statement of the premium applicable to the Property showing in reasonable detail
how Tenant’s share of the premium was computed.  If the Lease Term expires
before the expiration of an insurance policy maintained by Landlord, Tenant
shall be liable for Tenant’s prorated share of the insurance premiums.  Before
the Commencement Date, Tenant shall deliver to Landlord a copy of any policy of
insurance which Tenant is required to maintain under this Section 4.04.  At
least thirty (30) days prior to the expiration of any such policy, Tenant shall
deliver to Landlord a renewal of such policy.  As an alternative to providing a
policy of insurance, Tenant shall have the right to provide Landlord a
certificate of insurance, executed by an authorized officer of the insurance
company, showing that the insurance which Tenant is required to maintain under
this Section 4.04 is in full force and effect and containing such other
information which Landlord reasonably requires.

 

(d)  General Insurance Provisions.

 

(i)            Any insurance which Tenant is required to maintain under this
Lease shall include a provision which requires the insurance carrier to give
Landlord not less than thirty (30) days’ written notice prior to any
cancellation or modification of such coverage.

 

(ii)           If Tenant fails to deliver any policy, certificate or renewal to
Landlord required under this Lease within the prescribed time period or if any
such policy is cancelled or modified during the Lease Term without Landlord’s
consent, Landlord may obtain such insurance, in which case Tenant shall
reimburse Landlord for the cost of such insurance within fifteen (15) days after
receipt of a statement that indicates the cost of such insurance.

 

(iii)          Landlord and Tenant shall maintain all insurance required under
this Lease with companies holding a “General Policy Rating” of A-12 or better,
as set forth in the most current issue of “Best Key Rating Guide.”  Landlord and
Tenant acknowledge the insurance markets are rapidly changing and that insurance
in the form and amounts described in this Section 4.04 may not be available in
the future.  Tenant acknowledges that the insurance describe in this
Section 4.04 is for the primary benefit of Landlord.  If at any time during the
Lease Term, Tenant or Landlord is unable to maintain the insurance required
under the Lease, Landlord and Tenant shall nevertheless maintain insurance
coverage which is customary and commercially reasonable in the insurance
industry for Tenant’s type of business, as that coverage may change from time to
time.  Landlord makes no representation as to the adequacy of such insurance to
protect Landlord’s or Tenant’s interests.  Therefore, Tenant shall obtain any
such additional property or liability insurance which Tenant deems necessary to
protect Landlord and Tenant.

 

(iv)          Landlord and Tenant each hereby waive any and all rights of
recovery against the other, or against the officers, employees, agents or
representatives of the other, for loss of or damage to its property or the
property of others under its control, if such loss or damage is covered by any
insurance policy in force (whether or not described in this Lease) at the time
of such loss or damage.  Upon obtaining the required policies of insurance,
Landlord and Tenant shall give notice to the insurance carriers of this mutual
waiver of

 

5

--------------------------------------------------------------------------------


 

subrogation.  Landlord’s and Tenant’s insurance policies described in this
Section shall contain a provision waiving the carrier’s right to subrogation.

 

Section 4.05  Late Charges.  Tenant’s failure to pay rent promptly may cause
Landlord to incur unanticipated costs.  The exact amount of such costs are
impractical or extremely difficult to ascertain.  Such costs may include, but
are not limited to, processing and accounting charges and late charges which may
be imposed on Landlord by any ground lease, mortgage or trust deed encumbering
the Property.  Therefore, if Landlord does not receive any rent payment within
ten (10) days after it becomes due, provided Landlord has given Tenant
forty-eight (48) hours written notice and Tenant has still failed to pay such
Base Rent (which forty-eight (48) shall run concurrently with such ten (10) day
period), Tenant shall pay Landlord a late charge equal to eight percent (8%) of
the overdue amount.  The parties agree that such late charge represents a fair
and reasonable estimate of the costs Landlord will incur by reason of such late
payment.

 

Section 4.06  Interest on Past Due Obligations.  Any amount owed by one party
hereunder to the other which is not paid when due shall bear interest at the
rate of fifteen percent (15%) per annum from the due date of such amount. 
However, interest shall not be payable on late charges to be paid by Tenant
under this Lease.  The payment of interest on such amounts shall not excuse or
cure any default under this Lease.  If the interest rate specified in this Lease
is higher than the rate permitted by law, the interest rate is hereby decreased
to the maximum legal interest rate permitted by law.

 

Section 4.07  Impounds for Insurance Premiums and Real Property Taxes.  If
Tenant is more than ten (10) days late in the payment of Base Rent more than
twice in any consecutive twelve (12) -month period, Tenant shall pay Landlord a
sum equal to one-twelfth (1/12) of the annual real property taxes and insurance
premiums payable by Tenant under this Lease, together with each payment of Base
Rent.  Landlord shall hold such payments in a non-interest bearing impound
account.  If unknown, Landlord shall reasonably estimate the amount of real
property taxes and insurance premiums when due.  Tenant shall pay any deficiency
of funds in the impound account to Landlord upon written request.  If Tenant
defaults under this Lease, Landlord may apply any funds in the impound account
to any obligation then due under this Lease.

 

Section 4.08  See Addendum.

 

ARTICLE FIVE.                                USE OF PROPERTY

 

Section 5.01  Permitted Uses.  Tenant may use the Property only for the
Permitted Uses set forth in Section 1.06 above.

 

Section 5.02  Manner of Use.  Tenant shall not cause or permit the Property to
be used in any way which constitutes a violation of any law, ordinance, or
governmental regulation or order, which annoys or interferes with the rights of
other tenants of Landlord, or which constitutes a nuisance or waste.  Tenant
shall obtain and pay for all permits, including a Certificate of Occupancy,
required for Tenant’s occupancy of the Property and shall promptly take all
actions necessary to comply with all applicable statutes, ordinances, rules,
regulations, orders and requirements regulating the use by Tenant of the
Property, including the Occupational Safety and Health Act.

 

See Addendum Section 5.02.

 

Section 5.03  See Addendum Section 5.03.

 

Section 5.04  Signs and Auctions.  Tenant shall not place any signs on the
Property without Landlord’s prior written consent.  Tenant shall not conduct or
permit any auctions or sheriff’s sales at the Property.

 

See Addendum Section 5.04.

 

6

--------------------------------------------------------------------------------


 

Section 5.05  Indemnity.  Tenant shall indemnify Landlord against and hold
Landlord harmless from any and all costs, claims or liability arising from:  (a)
Tenant’s use of the Property; (b) the conduct of Tenant’s business or anything
else done or permitted by Tenant to be done in or about the Property; (c) any
breach or default in the performance of Tenant’s obligations under this Lease;
(d) any misrepresentations or breach of warranty by Tenant under this lease; or
(e) other acts or omissions of Tenant.  Tenant shall defend Landlord against any
such cost, claim or liability at Tenant’s expense with counsel reasonably
acceptable to Landlord or, at Landlord’s election, Tenant shall reimburse
Landlord for any legal fees or costs incurred by Landlord in connection with any
such claim.  As a material part of the consideration to landlord, Tenant assumes
all risk of damage to property or injury to persons in or about the Property
arising from any cause, and Tenant hereby waives all claims in respect thereof
against Landlord, except for any claim arising out of Landlord’s or Landlord’s
employees’, agents’ or contractors’ active negligence or willful misconduct.  As
used in this Section, the term “Tenant” shall include Tenant’s employees,
agents, contractors and invitees, if applicable.

 

See Addendum Section 5.05.

 

Section 5.06  Landlord’s Access.  Landlord or its agents may enter the Property
at all reasonable times to show the Property to potential buyers, investors or
tenants or other parties; to do any other act or to inspect and conduct tests in
order to monitor Tenant’s compliance with all applicable environmental laws and
all laws governing the presence and use of Hazardous Material; or for any other
purpose Landlord deems necessary.  Landlord shall give Tenant 24-hour prior
notice of such entry, except in the case of an emergency and Landlord agrees to
allow a representative of Tenant to accompany Landlord and further agrees to
comply with Tenant’s reasonable security measures.  Landlord may place customary
“For Sale” or “For Lease” signs on the Property.

 

Section 5.07  Quiet Possession.  If Tenant pays the rent and complies with all
other terms of this Lease, Tenant may occupy and enjoy the Property for the full
Lease Term, subject to the provisions of this Lease.

 

ARTICLE SIX.                  CONDITION OF PROPERTY; MAINTENANCE, REPAIRS AND
ALTERATIONS

 

Section 6.01  Existing Conditions.  Subject to the provisions of this Lease,
Tenant accepts the Property in its condition as of the execution of the Lease,
subject to all recorded matters, laws, ordinances, and governmental regulations
and orders.  Except as provided herein, Tenant acknowledges that neither
Landlord nor any agent of Landlord has made any representation as to the
condition of the Property or the suitability of the Property for Tenant’s
intended use.  Tenant represents and warrants that Tenant has made its own
inspection of and inquiry regarding the condition of the Property and is not
relying on any representations of Landlord or any Broker with respect thereto. 
If Landlord or Landlord’s Broker has provided a Property Information Sheet or
other Disclosure Statement regarding the Property, a copy is attached as an
exhibit to the Lease.

 

Section 6.02  Exemption of Landlord from Liability.  Landlord shall not be
liable for any damage or injury to the person, business (or any loss of income
therefrom), goods, wares, merchandise or other property of Tenant, Tenant’s
employees, invitees, customers or any other person in or about the Property,
whether such damage or injury is caused by or results from:  (a) fire, steam,
electricity, water, gas or rain; (b) the breakage, leakage, obstruction or other
defects of pipes, sprinklers, wires, appliances, plumbing, air conditioning or
lighting fixtures or any other cause; (c) conditions arising in or about the
Property or from other sources or places; or (d) any act or omission of any
other tenant of Landlord.  Landlord shall not be liable for any such damage or
injury even though the cause of or the means of repairing such damage or injury
are not accessible to Tenant.  The provisions of this Section 6.02 shall not,
however, exempt Landlord from liability for Landlord’s or Landlord’s employees’,
agents’ or contractors’ active negligence or willful misconduct.

 

Section 6.03  Landlord’s Obligations.  See Addendum Section 6.03.

 

Section 6.04  Tenant’s Obligations.

 

7

--------------------------------------------------------------------------------


 

(a)  Except as provided in Section 6.03, Article Seven (Damage or Destruction)
and Article Eight (Condemnation), Tenant shall keep all portions of the Property
(including structural, nonstructural, interior, exterior, and landscaped areas,
portions, systems and equipment) in good order, condition and repair (including
interior repainting and refinishing, as needed).  If any portion of the Property
or any system or equipment in the Property which Tenant is obligated to repair
cannot be fully repaired or restored, Tenant shall promptly replace such portion
of the Property or system or equipment in the Property, regardless of whether
the benefit of such replacement extends beyond the Lease Term; but if the
benefit or useful life of such replacement extends beyond the Lease Term (as
such term may be extended by exercise of any options), the useful life of such
replacement shall be prorated over the remaining portion of the Lease Term (as
extended), and Tenant shall be liable only for that portion of the of the cost
which is applicable to the Lease Term (as extended).  Tenant shall maintain a
preventive maintenance contract providing for the regular inspection and
maintenance of the heating and air conditioning system by a licensed heating and
air conditioning contractor.  Subject to the provisions of Section 4.04(d)(iv),
if any part of the Property is damaged by any act or omission of Tenant, Tenant
shall pay Landlord the cost of repairing or replacing such damaged property,
whether or not Landlord would otherwise be obligated to pay the cost of
maintaining or repairing such property.  It is the intention of Landlord and
Tenant that at all times Tenant shall maintain the portions of the Property
which Tenant is obligated to maintain in an attractive, first-class and fully
operative condition.

 

(b)  Tenant shall fulfill all of Tenant’s obligations under this Section 6.04 at
Tenant’s sole expense.  If Tenant fails to maintain, repair or replace the
Property as required by this Section 6.04 or is not using all reasonable efforts
to do so, Landlord may, upon ten (10) days’ prior notice to Tenant (except that
no notice shall be required in the case of an emergency), enter the Property and
perform such maintenance or repair (including replacement, as needed) on behalf
of Tenant.  In such case, Tenant shall reimburse Landlord for all costs incurred
in performing such maintenance or repair immediately upon demand.

 

Section 6.05  Alterations, Additions, and Improvements.

 

(a)  Tenant shall not make any alterations, additions, or improvements to the
Property without Landlord’s prior written consent, which shall not be
unreasonably withheld except for non-structural alterations which do not exceed
Sixty Thousand Dollars ($60,000) in cost per project and which are not visible
from the outside of any building of which the Property is part.  Landlord may
require Tenant to provide demolition and/or lien and completion bonds in form
and amount satisfactory to Landlord.  Tenant shall promptly remove any
alterations, additions, or improvements constructed in violation of this
Paragraph 6.05(a) upon Landlord’s written request.  All alterations, additions,
and improvements shall be done in a good and workmanlike manner, in conformity
with all applicable laws and regulations, and by a contractor approved by
Landlord, which shall not be unreasonably withheld.  Upon completion of any such
work, Tenant shall provide Landlord with “as built” plans, copies of all
construction contracts, and proof of payment for all labor and materials.

 

(b)  Tenant shall pay when due all claims for labor and material furnished to or
for the Tenant Group at the Property.  Tenant shall give Landlord at least
twenty (20) days’ prior written notice of the commencement of any work on the
Property, regardless of whether Landlord’s consent to such work is required. 
Landlord may elect to record and post notices of non-responsibility on the
Property.

 

Section 6.06  Condition upon Termination.  Upon the termination of the Lease,
Tenant shall surrender the Property to Landlord, broom clean and in the same
condition as received except for ordinary wear and tear which Tenant was not
otherwise obligated to remedy under any provision of this Lease.  However,
Tenant shall not be obligated to repair any damage which Landlord is required to
repair in accordance with this Lease.  In addition, Landlord may require Tenant
to remove any alterations, additions or improvements (whether or not made with
Landlord’s consent) prior to the expiration of the Lease and to restore the
Property to its prior condition, all at Tenant’s expense.  All alterations,
additions and improvements which Landlord has not required Tenant to remove
shall become Landlord’s property and shall be surrendered to Landlord upon the
expiration or earlier termination of the Lease, except that Tenant may remove
any of Tenant’s trade fixtures, machinery or equipment which can be removed
without material damage to the Property.  Tenant shall repair, at Tenant’s
expense, any damage to the Property caused by the removal of any such trade
fixtures, machinery or equipment.  In no event, however, shall Tenant remove any
of the following materials or equipment (which shall be deemed Landlord’s
property) without

 

8

--------------------------------------------------------------------------------


 

Landlord’s prior written consent; any power writing or power panels; lighting or
lighting fixtures; wall coverings; drapes, blinds or other window coverings;
carpets or other floor coverings; heaters, air conditioners or any other heating
or air conditioning equipment; fencing or security gates; or other similar
building operating equipment and decorations.

 

See Addendum Section 6.06.

 

ARTICLE SEVEN.                    DAMAGE OR DESTRUCTION

 

Section 7.01  Partial Damage to Property.

 

(a)  Tenant shall notify Landlord in writing immediately upon the occurrence of
any damage to the Property.  If the Property is only partially damaged (i.e.,
less than fifty percent (50%) of the Property is untenantable as a result of
such damage or less than fifty percent (50%) of Tenant’s operations are
materially impaired) and if the proceeds received by Landlord from the insurance
policies described in Paragraph 4.04(b) are sufficient to pay for the necessary
repairs, this Lease shall remain in effect and Landlord shall repair the damage
as soon as reasonably possible.  Landlord may elect (but is not required) to
repair any damage to Tenant’s fixtures, equipment, or improvements.

 

(b)  If  (i)  Landlord has maintained the insurance required to be maintained
under Paragraph 4.04(b) and the insurance proceeds received by Landlord are not
sufficient to pay the entire cost of repair; (ii) or if the cause of the damage
is not covered by such insurance policies; or (iii) the holder of any mortgage
on the Property shall require that the insurance proceeds or any portion thereof
be used to retire the mortgage debt, Landlord may elect either to (i) repair the
damage as soon as reasonably possible, in which case this Lease shall remain in
full force and effect, or (ii) terminate this Lease as of the date the damage
occurred.  Landlord shall notify Tenant within thirty (30) days after receipt of
notice of the occurrence of the damage whether Landlord elects to repair the
damage or terminate the Lease.  If Landlord elects to repair the damage, Tenant
shall pay Landlord the “deductible amount” (if any) under Landlord’s insurance
policies and, if the damage was due to an act or omission of Tenant, or Tenant’s
employees, agents, contractors or invitees, the difference between the actual
cost of repair and any insurance proceeds received by Landlord.  If Landlord
elects to terminate this Lease, Tenant may elect to continue this Lease in full
force and effect, in which case Tenant shall repair any damage to the Property
and any building in which the Property is located.  Tenant shall pay the cost of
such repairs, except that upon satisfactory completion of such repairs, Landlord
shall deliver to Tenant any insurance proceeds received by Landlord for the
damage repaired by Tenant.  Tenant shall give Landlord written notice of such
election within ten (10) days after receiving Landlord’s termination notice.

 

(c)  If the damage to the Property occurs during the last six (6) months of the
Lease Term and such damage will require more than thirty (30) days to repair,
either Landlord or Tenant may elect to terminate this Lease as of the date the
damage occurred, regardless of the sufficiency of any insurance proceeds.  The
party electing to terminate this Lease shall give written notification to the
other party of such election within thirty (30) days after Tenant’s notice to
Landlord of the occurrence of the damage.

 

Section 7.02  Substantial or Total Destruction.  If the Property is
substantially or totally destroyed by any cause whatsoever (i.e., the damage to
the Property is greater than partial damage as described in Section 7.01), and
regardless of whether Landlord receives any insurance proceeds, this Lease shall
terminate the later of the (i) date the destruction occurred and (ii) the date
Tenant ceases to do business at the Property.  Notwithstanding the preceding
sentence, if the Property can be rebuilt within six (6) months after the date of
destruction, Landlord may elect to rebuild the Property at Landlord’s own
expense, in which case this Lease shall remain in full force and effect. 
Landlord shall notify Tenant of such election within thirty (30) days after
Tenant’s notice of the occurrence of total or substantial destruction.  If
Landlord so elects, Landlord shall rebuild the Property at Landlord’s sole
expense, except that if the destruction was caused by an act or omission of
Tenant, Tenant shall pay Landlord the difference between the actual cost of
rebuilding and any insurance proceeds received by Landlord.

 

9

--------------------------------------------------------------------------------


 

Section 7.03  Temporary Reduction of Rent.  If the Property is destroyed or
damaged and Landlord or Tenant repairs or restores the Property pursuant to the
provisions of this Article Seven, any rent payable during the period of such
damage, repair and/or restoration shall be reduced according to the degree, if
any, to which Tenant’s use of the Property is impaired.  Except for such
possible reduction in Base Rent, insurance premiums and real property taxes,
Tenant shall not be entitled to any compensation, reduction, or reimbursement
from Landlord as a result of any damage, repair, or restoration of or to the
Property.

 

Section 7.04  Waiver.  Tenant waives the protection of any statute, code or
judicial decision which grants a tenant the right to terminate a lease in the
event of the substantial or total destruction of the leased property.  Tenant
agrees that the provisions of Section 7.02 above shall govern the rights and
obligations of Landlord and Tenant in the event of any substantial or total
destruction to the Property.

 

ARTICLE EIGHT.                      CONDEMNATION

 

If all or any portion of the Property is taken under the power of eminent domain
or sold under the threat of that power (all of which are called “Condemnation”),
this Lease shall terminate as to the part taken or sold on the date the
condemning authority takes title or possession, whichever occurs first.  If more
than twenty percent (20%) of the floor area of the building in which the
Property is located, or which is located on the Property, is taken, either
Landlord or Tenant may terminate this Lease as of the date the condemning
authority takes title or possession, by delivering written notice to the other
within ten (10) days after receipt of written notice of such taking (or in the
absence of such notice, within ten (10) days after the condemning authority
takes title or possession).  If neither Landlord nor Tenant terminates this
Lease, this Lease shall remain in effect as to the portion of the Property not
taken, except that the Base Rent and Additional Rent shall be reduced in
proportion to the reduction in the floor area of the Property.  Any Condemnation
award or payment shall be distributed in the following order:  (a) first, to any
ground lessor, mortgagee or beneficiary under a deed of trust encumbering the
Property, the amount of its interest in the Property; (b) second, to Tenant,
only the amount of any award specifically designated for loss of or damage to
Tenant’s trade fixtures or removable personal property, and (c) third, to
Landlord, the remainder of such award, whether as compensation for reduction in
the value of the leasehold, the taking of the fee, or otherwise.  If this Lease
is not terminated, Landlord shall repair any damage for which Tenant has been
reimbursed by the condemning authority.  If the severance damages received by
Landlord are not sufficient to pay for such repair, Landlord shall have the
right to either terminate this Lease or make such repair at Landlord’s expense.

 

ARTICLE NINE.                             ASSIGNMENT AND SUBLETTING

 

Section 9.01  Landlord’s Consent Required.  No portion of the Property or of
Tenant’s interest in this Lease may be acquired by any other person or entity,
whether by sale, assignment, mortgage, sublease, transfer, operation of law, or
act of Tenant, without Landlord’s prior written consent, except as provided in
Section 9.02 below.  Landlord has the right to grant or withhold its consent as
provided in Section 9.05 below.  Any attempted transfer without consent shall be
void and shall constitute a non-curable breach of this Lease.

 

Section 9.02  Tenant Affiliate.  See Addendum Section 9.02.

 

Section 9.03  No Release of Tenant.  No transfer permitted by this Article Nine,
whether with or without Landlord’s consent, shall release Tenant or change
Tenant’s primary liability to pay the rent and to perform all other obligations
of Tenant under this Lease.  Landlord’s acceptance of rent from any other person
is not a waiver of any provision of this Article Nine.  Consent to one transfer
is not a consent to any subsequent transfer.  If Tenant’s transferee defaults
under this Lease, Landlord may proceed directly against Tenant without pursuing
remedies against the transferee.  Landlord may consent to subsequent assignments
or modifications of this Lease by Tenant’s transferee, without notifying Tenant
or obtaining its consent.  Such action shall not relieve Tenant’s liability
under this Lease.

 

Section 9.04  Offer to Terminate.  If Tenant desires to assign the Lease or
sublease all of the Property, and if Landlord elects to terminate this Lease
pursuant to Section 9.05, the Lease shall terminate as of the

 

10

--------------------------------------------------------------------------------


 

commencement date of a new lease between Landlord and the proposed assignee or
subtenant and all the terms and provisions of the Lease governing termination
shall apply.  If Landlord does not so elect, the Lease shall continue in effect
until otherwise terminated and the provisions of Section 9.05 with respect to
any proposed transfer shall continue to apply.

 

Section 9.05  Landlord’s Consent.

 

(a)  Tenant’s request for consent to any transfer described in Section 9.01
shall set forth in writing the details of the proposed transfer, including the
name, business and financial condition of the prospective transferee, financial
details of the proposed transfer (e.g., the term of and the rent and security
deposit payable under any proposed assignment or sublease), and any other
information Landlord reasonably deems relevant.  Landlord shall have the right
to elect to terminate this Lease or to withhold consent, if reasonable, or to
grant consent, based on the following factors:  (i) the business of the proposed
assignee or subtenant and the proposed use of the Property; (ii) the net worth
and financial reputation of the proposed assignee or subtenant; and (iii)
Tenant’s compliance with all of its obligations under the Lease.  If Landlord
objects to a proposed assignment solely because of the net worth and/or
financial reputation of the proposed assignee, Tenant may nonetheless sublease
(but not assign), all or a portion of the Property to the proposed transferee,
but only on the other terms of the proposed transfer.

 

(b)  If Tenant assigns or subleases, the following shall apply:

 

(i)            If Tenant assigns or subleases more than seventy percent (70%) of
the building located on the Property, in the aggregate, then Tenant shall pay to
Landlord as Additional Rent under the Lease the Landlord’s Share (stated in
Section 1.13) of the Profit (defined below) on such transaction as and when
received by Tenant, unless Landlord gives written notice to Tenant and the
assignee or subtenant that Landlord’s Share shall be paid by the assignee or
subtenant to Landlord directly.  The “Profit” means (A) all amounts paid to
Tenant for such assignment or sublease, including “key” money, monthly rent in
excess of the monthly rent payable under the Lease, and all fees and other
consideration paid for the assignment or sublease, including fees under any
collateral agreements, less (B) costs and expenses directly incurred by Tenant
in connection with the execution and performance of such assignment or sublease
for real estate broker’s commissions and costs of renovation or construction of
tenant improvements required under such assignment or sublease.  Tenant is
entitled to recover such costs and expenses before Tenant is obligated to pay
the Landlord’s Share to Landlord.  The Profit in the case of a sublease of less
than all the Property is the rent allocable to the subleased space as a
percentage on a square footage basis.

 

(ii)           Tenant shall provide Landlord a written statement certifying all
amounts to be paid from any assignment or sublease of the Property within thirty
(30) days after the transaction documentation is signed, and Landlord may
inspect Tenant’s relevant books and records to verify the accuracy of such
statement.  On written request, Tenant shall promptly furnish to Landlord copies
of all the transaction documentation, all of which shall be certified by Tenant
to be complete, true and correct.  Landlord’s receipt of Landlord’s Share shall
not be a consent to any further assignment or subletting.  The breach of
Tenant’s obligation under this Paragraph 9.05(b) shall be a material default of
the Lease.

 

Section 9.06  No Merger.  No merger shall result from Tenant’s sublease of the
Property under this Article Nine, Tenant’s surrender of this Lease or the
termination of this Lease in any other manner.  In any such event, Landlord may
terminate any or all subtenancies or succeed to the interest of Tenant as
sublandlord under any or all subtenancies.

 

ARTICLE TEN.                                   DEFAULTS; REMEDIES

 

Section 10.01         Covenants and Conditions.  Tenant’s and Landlord’s
performance of each obligation under this Lease is a condition as well as a
covenant.  Tenant’s right to continue in possession of the Property is
conditioned upon Tenant’s performance.  Time is of the essence in the
performance of all covenants and conditions.

 

11

--------------------------------------------------------------------------------


 

Section 10.02         Defaults.  Tenant shall be in material default under this
Lease:

 

(a)  If Tenant fails to pay rent and abandons the Property or if Tenant’s
vacation of the Property results in the cancellation of any insurance described
in Section 4.04;

 

(b)  If Tenant fails to pay rent when due or any other charge within ten (10)
days from receipt of such bill or statement from Landlord;

 

(c)  If Tenant fails to perform any of Tenant’s non-monetary obligations under
this Lease for a period of thirty (30) days after written notice from Landlord;
provided that if more than thirty (30) days are required to complete such
performance, Tenant shall not be in default if Tenant commences such performance
within the thirty (30) –day period and thereafter diligently pursues its
completion.  The notice required by this Paragraph is intended to satisfy any
and all notice requirements imposed by law on Landlord and is not in addition to
any such requirement.

 

(d)   (i)  If Tenant makes a general assignment or general arrangement for the
benefit of creditors; (ii) if a petition for adjudication of bankruptcy or for
reorganization or rearrangement is filed by or against Tenant and is not
dismissed within thirty (30) days; (iii) if a trustee or receiver is appointed
to take possession of substantially all of Tenant’s assets located at the
Property or of Tenant’s interest in this Lease and possession is not restored to
Tenant within thirty (30) days; or (iv) if substantially all of Tenant’s assets
located at the Property or of Tenant’s interest in this Lease is subjected to
attachment, execution or other judicial seizure which is not discharged within
thirty (30) days.  If a court of competent jurisdiction determines that any of
the acts described in this subparagraph (d) is not a default under this Lease,
and a trustee is appointed to take possession (or if Tenant remains a debtor in
possession) and such trustee or Tenant transfers Tenant’s interest hereunder,
then Landlord shall receive, as Additional Rent, the excess, if any, of the rent
(or any other consideration) paid in connection with such assignment or sublease
over the rent payable by Tenant under this Lease.

 

(e)  If any guarantor of the Lease revokes or otherwise terminates, or purports
to revoke or otherwise terminate, any guaranty of all or any portion of Tenant’s
obligations under the Lease.  Unless otherwise expressly provided, no guaranty
of the Lease is revocable.

 

Section 10.03         Remedies.  On the occurrence of any material default by
Tenant, Landlord may, at any time thereafter, following three (3) days written
notice or demand (which may be in the form of a three (3) day notice to pay rent
or quit and which time may run concurrently therewith) and without limiting
Landlord in the exercise of any right or remedy which Landlord may have:

 

(a)  Terminate Tenant’s right to possession of the Property by any lawful means,
in which case this Lease shall terminate and Tenant shall immediately surrender
possession of the Property to Landlord.  If Tenant shall be served with a demand
for the payment of past due rent or any other charge, any payments rendered
thereafter to cure any default by Tenant shall be made only by cashier’s check. 
In such event, Landlord shall be entitled to recover from Tenant all damages
incurred by Landlord by reason of Tenant’s default, including (i) the worth at
the time of the award of the unpaid Base Rent, Additional Rent and other charges
which Landlord had earned at the time of the termination; (ii) the worth at the
time of the award of the amount by which the unpaid Base Rent, Additional Rent
and other charges which Landlord would have earned after termination until the
time of the award exceeds the amount of such rental loss that Tenant proves
Landlord could have reasonably avoided; (iii) the worth at the time of the award
of the amount by which the unpaid Base Rent, Additional Rent and other charges
which Tenant would have paid for the balance of the Lease term after the time of
award exceeds the amount of such rental loss that Tenant proves Landlord could
have reasonably avoided; and (iv) any other amount necessary to compensate
Landlord for all the detriment proximately caused by Tenant’s failure to perform
its obligations under the Lease or which in the ordinary course of things would
be likely to result therefrom, including, but not limited to, any costs or
expenses Landlord incurs in maintaining or preserving the Property after such
default, the cost of recovering possession of the Property, expenses of
reletting, including necessary renovation or alteration of the Property,
Landlord’s reasonable attorneys’ fees incurred in connection therewith, and any
real estate commission

 

12

--------------------------------------------------------------------------------


 

paid or payable.  As used in subparts (i) and (ii) above, the “worth at the time
of the award” is computed by allowing interest on unpaid amounts at the rate of
fifteen percent (15%) per annum, or such lesser amount as may then be the
maximum lawful rate.  As used in subpart (iii) above, the “worth at the time of
the award” is computed by discounting such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of the award, plus one percent
(1%).  If Tenant has abandoned the Property, Landlord shall have the option of
(i) retaking possession of the Property and recovering from tenant the amount
specified in this Paragraph 10.03(a), and/or (ii) proceeding under Paragraph
10.03(b);

 

(b)  Maintain Tenant’s right to possession, in which case this Lease shall
continue in effect whether or not Tenant has abandoned the Property.  In such
event, Landlord shall be entitled to enforce all of Landlord’s rights and
remedies under this Lease, including the right to recover the rent as it becomes
due; Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations);

 

(c)  Pursue any other remedy now or hereafter available to Landlord under the
laws or judicial decisions of the state in which the property is located.

 

Section 10.04         Automatic Termination.  Notwithstanding any other term or
provision hereof to the contrary, the Lease shall terminate on the occurrence of
any act which affirms the Landlord’s intention to terminate the Lease as
provided in Section 10.03 hereof, including the filing of an unlawful detainer
action against Tenant.  On such termination, Landlord’s damages for default
shall include all costs and fees, including reasonable attorneys’ fees that
Landlord incurs in connection with the filing, commencement, pursuing and/or
defending of any action in any bankruptcy court or other court with respect to
the Lease; the obtaining of relief from any stay in bankruptcy restraining any
action to evict Tenant; or the pursuing of any action with respect to Landlord’s
right to possession of the Property.  All such damages suffered (apart from Base
Rent and other rent payable hereunder) shall constitute pecuniary damages which
must be reimbursed to Landlord prior to assumption of the Lease by Tenant or any
successor to Tenant in any bankruptcy or other proceeding.

 

Section 10.05         Cumulative Remedies.  Landlord’s exercise of any right or
remedy shall not prevent it from exercising any other right or remedy.

 

Section 10.06         See Addendum.

 

ARTICLE ELEVEN.   PROTECTION OF LENDERS

 

Section 11.01         Subordination.  Landlord shall have the right to
subordinate this Lease to any ground lease, deed of trust or mortgage
encumbering the Property, any advances made on the security thereof and any
renewals, modifications, consolidations, replacements or extensions thereof,
whenever made or recorded.  Tenant shall cooperate with Landlord and any lender
which is acquiring a security interest in the Property or the Lease.  Tenant
shall execute such further documents and assurances as such lender may require
in the form attached hereto as Exhibit ”B” or such other form as is then
required by Landlord’s lender, provided that such agreement contains a
non-disturbance agreement in favor of Tenant and provided further that Tenant’s
obligations under this Lease shall not be increased in any material way (the
performance of ministerial acts shall not be deemed material), and Tenant shall
not be deprived of its rights under this Lease.  Tenant’s right to quiet
possession of the Property during the Lease Term shall not be disturbed if
Tenant pays the rent and performs all of Tenant’s obligations under this Lease
and is not otherwise in default.  If any ground lessor, beneficiary or mortgagee
elects to have this Lease prior to the lien of its ground lease, deed of trust
or mortgage and gives written notice thereof to Tenant, this Lease shall be
deemed prior to such ground lease, deed of trust or mortgage whether this Lease
is dated prior or subsequent to the date of said ground lease, deed of trust or
mortgage or the date of recording thereof.  See Addendum Section 11.01.

 

Section 11.02         Attornment.  If Landlord’s interest in the Property is
acquired by any ground lessor, beneficiary under a deed of trust, mortgagee, or
purchaser at a foreclosure sale, Tenant shall attorn to the transferee

 

13

--------------------------------------------------------------------------------


 

of or successor to Landlord’s interest in the Property and recognize such
transferee or successor as Landlord under this Lease.  Tenant waives the
protection of any current or future statute or rule of law which gives or
purports to give Tenant any right to terminate this Lease or surrender
possession of the Property upon the transfer of Landlord’s interest.

 

Section 11.03         Signing of Documents.  Tenant shall sign and deliver any
instrument or documents necessary or appropriate to evidence any such attornment
or subordination or agreement to do so provided that such agreement include a
non-disturbance provision in favor of Tenant.  If Tenant fails to do so within
fifteen (15) days after written request, Tenant hereby makes, constitutes and
irrevocably appoints Landlord, or any transferee or successor of Landlord, the
attorney-in-fact of Tenant to execute and deliver any such instrument or
document so long as such instrument complies with the provisions of this
Article Eleven.

 

Section 11.04         Estoppel Certificates

 

(a)  Upon Landlord’s written request, Tenant shall execute, acknowledge and
deliver to Landlord a written statement in the form attached hereto as
Exhibit ”C” or such other form as is then required by Landlord’s lender,
certifying:  (i) that none of the terms and provisions of this Lease have been
changed (or if they have been changed, stating how they have been changed);
(ii) that this Lease has not been cancelled or terminated; (iii) the last date
of payment of the Base Rent and other charges and the time period covered by
such payment; (iv) that Landlord is not in default under this Lease (or, if
Landlord is claimed to be in default, stating why); and (v) such other
representations or information with respect to Tenant or the Lease as Landlord
may reasonably request or which any prospective purchaser or encumbrancer of the
Property may require.  Tenant shall deliver such statement to Landlord within
fifteen (15) days after Landlord’s request.  Landlord may give any such
statement by Tenant to any prospective purchaser or encumbrancer of the
Property.  Such purchaser or encumbrancer may rely conclusively upon such
statement as true and correct.

 

(b)  If Tenant does not deliver such statement to Landlord within such fifteen
(15) day period, Landlord, and any prospective purchaser or encumbrancer, may
conclusively presume and rely upon the following facts:  (i) that the terms and
provisions of this Lease have not been changed except as otherwise represented
by Landlord; (ii) that this Lease has not been cancelled or terminated except as
otherwise represented by Landlord; (iii) that not more than one month’s Base
Rent or other charges have been paid in advance; and (iv) that Landlord is not
in default under the Lease.  In such event, Tenant shall be estopped from
denying the truth of such facts.

 

(c)  See Addendum.

 

Section 11.05         Tenant’s Financial Condition.  Within ten (10) days after
written request from Landlord, Tenant shall deliver to Landlord Tenant’s then
existing financial statements to verify the net worth of Tenant or any assignee,
subtenant, or guarantor of Tenant.  In addition, Tenant shall deliver to any
lender designated by Landlord any financial statements required by such lender
to facilitate the financing or refinancing of the Property.  Tenant represents
and warrants to Landlord that each such financial statement is a true and
accurate statement as of the date of such statement.  All financial statements
shall be confidential and shall be used only for the purposes set forth in this
Lease.  See Addendum Section 11.05.

 

ARTICLE TWELVE.   LEGAL COSTS

 

Section 12.01         Legal Proceedings.  If Tenant or Landlord shall be in
breach or default under this Lease, such party (the “Defaulting Party”) shall
reimburse the other party (the “Nondefaulting Party”) upon demand for any costs
or expenses that the Nondefaulting Party incurs in connection with any breach or
default of the Defaulting Party under this Lease, whether or not suit is
commenced or judgment entered.  Such costs shall include legal fees and costs
incurred for the negotiation of a settlement, enforcement of rights or
otherwise.  Furthermore, if any action for breach of or to enforce the
provisions of this Lease is commenced, the court in such action shall award to
the party in whose favor a judgment is entered, a reasonable sum as attorney’s
fees and costs.  The losing party in such action shall pay such attorneys’ fees
and costs.  Tenant shall also indemnify Landlord against and hold Landlord

 

14

--------------------------------------------------------------------------------


 

harmless from all costs, expenses, demands and liability Landlord may incur if
Landlord becomes or is made a party to any claim or action (a) instituted by
Tenant against any third party, or by any third party against Tenant, or by or
against any person holding any interest under or using the Property by license
of or agreement with Tenant; (b) for foreclosure of any lien for labor or
material furnished to or for Tenant Group; (c) otherwise arising out of or
resulting from any act or transaction of Tenant Group; or (d) necessary to
protect Landlord’s interest under this Lease in a bankruptcy proceeding, or
other proceeding under Title 11 of the United States Code, as amended.  Tenant
shall defend Landlord against any such claim or action at Tenant’s expense with
counsel reasonably acceptable to Landlord or, at Landlord’s election, Tenant
shall reimburse Landlord for any legal fees or costs Landlord reasonably incurs
in any such claim or action.

 

Section 12.02         Landlord’s Consent.  Tenant shall pay Landlord’s
reasonable attorneys’ fees incurred in connection with Tenant’s request for
Landlord’s consent under Article Nine (Assignment and Subletting), or in
connection with any other act which Tenant proposes to do and which requires
Landlord’s consent.

 

ARTICLE THIRTEEN.                          MISCELLANEOUS PROVISIONS

 

Section 13.01         Non-Discrimination.  Tenant promises, and it is a
condition to the continuance of this Lease, that there will be no discrimination
against, or segregation of, any person or group of persons on the basis of race,
color, sex, creed, national origin or ancestry in the leasing, subleasing,
transferring, occupancy, tenure or use of the Property or any portion thereof.

 

Section 13.02         Landlord’s Liability; Certain Duties.

 

(a)  As used in this Lease, the term “Landlord” means only the current owner or
owners of the fee title to the Property or the leasehold estate under a ground
lease of the Property at the time in question.  Each Landlord is obligated to
perform the obligations of Landlord under this Lease only during the time such
Landlord owns such interest or title.  Any Landlord who transfers its title or
interest is relieved of all liability with respect to the obligations of
Landlord under this Lease to be performed on or after the date of transfer
provided the transferee assumes all of Landlord’s obligations from the date of
transfer.  However, each Landlord shall deliver to its transferee all funds that
Tenant previously paid if such funds have not yet been applied under the terms
of this Lease.

 

(b)  Tenant shall give written notice of any failure by Landlord to perform any
of its obligations under this Lease to Landlord and to any ground lessor,
mortgage or beneficiary under any deed of trust encumbering the Property whose
name and address have been furnished to Tenant in writing.  Landlord shall not
be in default under this Lease unless Landlord (or such ground lessor, mortgagee
or beneficiary) fails to cure such non-performance within thirty (30) days after
receipt of Tenant’s notice.  However, if such non-performance reasonably
requires more than thirty (30) days to cure, Landlord shall not be in default if
such cure is commenced within such thirty (30) -day period and thereafter
diligently pursued to completion.

 

(c)  Notwithstanding any term or provision herein to the contrary, the liability
of Landlord for the performance of its duties and obligations under this Lease
is limited to Landlord’s interest in the Property, and neither the Landlord nor
its partners, shareholders, officers or other principals shall have any personal
liability under this Lease.

 

Section 13.03         Severability.  A determination by a court of competent
jurisdiction that any provision of this Lease or any part thereof is illegal or
unenforceable shall not cancel or invalidate the remainder of such provision of
this Lease or any part thereof is illegal or unenforceable shall not cancel or
invalidate the remainder of such provision or this Lease, which shall remain in
full force and effect.

 

Section 13.04         Interpretation.  The captions of the Articles or Sections
of this Lease are to assist the parties in reading this Lease and are not a part
of the terms or provisions of this Lease.  Whenever required by the context of
this Lease, the singular shall include the plural and the plural shall include
the singular.  The masculine,

 

15

--------------------------------------------------------------------------------


 

feminine and neuter genders shall each include the other.  In any provisions
relating to the conduct, acts or omissions of Tenant, the term “Tenant” shall
include Tenant’s agents, employees, contractors, invitees, successors or others
using the Property with Tenant’s expressed or implied permission.

 

Section 13.05         Incorporation of Prior Agreements; Modifications.  This
Lease is the only agreement between the parties pertaining to the lease of the
Property and no other agreements are effective.  All amendments to this Lease
shall be in writing and signed by all parties.  Any other attempted amendment
shall be void.

 

Section 13.06         Notices.  All notices required or permitted under this
Lease shall be in writing and shall be personally delivered or sent by national
overnight carrier or certified mail, return receipt requested, postage prepaid. 
Notices to Tenant shall be delivered to the address specified in Section 1.03
above.  Notices to Landlord shall be delivered to the address specified in
Section 1.02 above.  All notices shall be effective upon delivery.  Either party
may change its notice address upon written notice to the other party.

 

Section 13.07         Waivers.  All waivers must be in writing and signed by the
waiving party.  Landlord’s failure to enforce any provision of this Lease or its
acceptance of rent shall not be a waiver and shall not prevent Landlord from
enforcing that provision or any other provision of this Lease in the future.  No
statement on a payment check from Tenant or in a letter accompanying a payment
check shall be binding on Landlord.  Landlord may, with or without notice to
Tenant, negotiate such check without being bound to the conditions of such
statement.

 

Section 13.08         No Recordation.  Tenant shall not record this Lease
without prior written consent from Landlord.  However, either Landlord or Tenant
may require that a “Short Form” memorandum of this Lease executed by both
parties be recorded.  The party requiring such recording shall pay all transfer
taxes and recording fees.

 

Section 13.09         Binding Effect; Choice of Law.  This Lease binds any party
who legally acquires any rights or interest in this Lease from Landlord or
Tenant.  However, Landlord shall have no obligation to Tenant’s successor unless
the rights or interests of Tenant’s successor are acquired in accordance with
the terms of this Lease.  The laws of the state in which the Property is located
shall govern this Lease.

 

Section 13.10         Corporate Authority; Partnership Authority.  If Tenant is
a corporation, such corporation represents and warrants that each person signing
this Lease on behalf of Tenant has full authority to do so and that this Lease
binds the corporation.  Within thirty (30) days after this Lease is signed,
Tenant shall deliver to Landlord a certified copy of a resolution of Tenant’s
Board of Directors authorizing the execution of this Lease or other evidence of
such authority reasonably acceptable to Landlord.  If Tenant is a partnership,
each person or entity signing this Lease for Tenant represents and warrants that
he or it is a general partner of the partnership, that he or it has full
authority to sign for the partnership and that this Lease binds the partnership
and all general partners of the partnership.  Tenant shall give written notice
to Landlord of any general partner’s withdrawal or addition.  Within thirty (30)
days after this Lease is signed, Tenant shall deliver to Landlord a copy of
Tenant’s recorded statement of partnership or certificate of limited
partnership.

 

Section 13.11         Joint and Several Liability.

 

Section 13.12         See Addendum Section 13.12.

 

Section 13.13         Execution of Lease.  This Lease may be executed in
counterparts and, when all counterpart documents are executed, the counterparts
shall constitute a single binding instrument.  Landlord’s delivery of this Lease
to Tenant shall not be deemed to be an offer to lease and shall not be binding
upon either party until executed and delivered by both parties.

 

Section 13.14         Survival.  All representations and warranties of Landlord
and Tenant shall survive the termination of this Lease.

 

16

--------------------------------------------------------------------------------


 

ARTICLE FOURTEEN.                      BROKERS

 

Section 14.01         Broker’s Fee.  When this Lease is signed by and delivered
to both Landlord and Tenant, Landlord shall pay a real estate commission to
Landlord’s Broker named in Section 1.08 above, if any, as provided in the
written agreement between Landlord and Landlord’s Broker, or the sum stated in
Section 1.09 above for services rendered to Landlord by Landlord’s Broker in
this transaction.  Landlord shall pay Landlord’s Broker a commission if Tenant
exercises any option to extend the Lease Term or to buy the Property, or any
similar option or right which Landlord may grant to Tenant, or if Landlord’s
Broker is the procuring cause of any other lease or sale entered into between
Landlord and Tenant covering the Property.  Such commission shall be the amount
set forth in Landlord’s Broker’s commission schedule in effect as of the
execution of this Lease.  If a Tenant’s Broker is named in Section 1.08 above,
Landlord’s Broker shall pay an appropriate portion of its commission to Tenant’s
Broker if so provided in any agreement between Landlord’s Broker and Tenant’s
Broker.  Nothing contained in this Lease shall impose any obligation on Landlord
to pay a commission or fee to any party other than Landlord’s Broker.

 

Section 14.02         Protection of Brokers.  If Landlord sells the Property, or
assigns Landlord’s interest in this Lease, the buyer or assignee shall, by
accepting such conveyance of the Property or assignment of the Lease, be
conclusively deemed to have agreed to make all payments to Landlord’s Broker
thereafter required of Landlord under this Article Fourteen.  Landlord’s Broker
shall have the right to bring a legal action to enforce or declare rights under
this provision.  The prevailing party in such action shall be entitled to
reasonable attorneys’ fees to be paid by the losing party.  Such attorneys’ fees
shall be fixed by the court in such action.  This Paragraph is included in this
Lease for the benefit of Landlord’s Broker.

 

Section 14.03         Broker’s Disclosure of Agency.  Landlord’s Broker hereby
discloses to Landlord and Tenant and Landlord and Tenant hereby consent to
Landlord’s Broker acting in this transaction as the agent of (check one):

 

ý     Landlord exclusively; or

 

o    both Landlord and Tenant.

 

Section 14.04         No Other Brokers.  Tenant represents and warrants to
Landlord that the brokers named in Section 1.08 above are the only agents,
brokers, finders or other parties with whom Tenant has dealt who are or may be
entitled to any commission or fee with respect to this Lease or the Property.

 

ADDITIONAL PROVISIONS MAY BE SET FORTH IN A RIDER OR RIDERS ATTACHED HERETO OR
IN THE BLANK SPACE BELOW.  IF NO ADDITIONAL PROVISIONS ARE INSERTED, PLEASE DRAW
A LINE THROUGH THE SPACE BELOW.

 

17

--------------------------------------------------------------------------------


 

Landlord and Tenant have signed this Lease at the place and on the dates
specified adjacent to their signatures below and have initialed all Riders which
are attached to or incorporated by reference in this Lease.

 

Signed on

 

, 19

 

 

“LANDLORD”

 

 

at

 

 

MAJESTIC-MAPA PROPERTIES, LLC, a California

 

 

 

limited liability company

 

 

 

By: Majestic REALTY CO., a California corporation, its
manager

 

 

 

By:

/s/ David A. Wheeler

 

 

 

 

 

 

Its:

President

 

 

 

 

 

 

By:

/s/ Jay H. Bradford

 

 

 

 

 

 

Its:

Executive Vice President and Chief Financial Officer

 

 

 

Signed on

 

, 19

 

 

“TENANT”

 

 

at

 

 

GILEAD SCIENCES, INC., a Delaware corporation

 

 

 

By:

/s/ Anthony D. Caracciolo

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

By:

/s/ Mark L. Perry

 

 

 

 

 

 

Its:

Executive Vice President, Operations

 

 

IN ANY REAL ESTATE TRANSACTION, IT IS RECOMMENDED THAT YOU CONSULT WITH A
PROFESSIONAL, SUCH AS A CIVIL ENGINEER, INDUSTRIAL HYGIENIST OR OTHER PERSON
WITH EXPERIENCE IN EVALUATING THE CONDITION OF THE PROPERTY, INCLUDING THE
POSSIBLE PRESENCE OF ASBESTOS, HAZARDOUS MATERIALS AND UNDERGROUND STORAGE
TANKS.

 

THIS PRINTED FORM LEASE HAS BEEN DRAFTED BY LEGAL COUNSEL AT THE DIRECTION OF
THE SOUTHERN CALIFORNIA CHAPTER OF THE SOCIETY OF INDUSTRIAL AND OFFICER
REALTORS,® INC.  NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE SOUTHERN
CALIFORNIA CHAPTER OF THE SOCIETY OF INDUSTRIAL AND OFFICE REALTORS,® INC., ITS
LEGAL COUNSEL, THE REAL ESTATE BROKERS NAMED HEREIN, OR THEIR EMPLOYEES OR
AGENTS, AS TO THE LEGAL SUFFICIENCY, LEGAL EFFECT OR TAX CONSEQUENCES OF THIS
LEASE OR OF THIS TRANSACTION.  LANDLORD AND TENANT SHOULD RETAIN LEGAL COUNSEL
TO ADVISE THEM ON SUCH MATTERS AND SHOULD RELY UPON THE ADVICE OF SUCH LEGAL
COUNSEL.

 

18

--------------------------------------------------------------------------------

 